Citation Nr: 1117926	
Decision Date: 05/10/11    Archive Date: 05/17/11

DOCKET NO.  05-29 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Entitlement to service connection for a low back disorder.

2. Entitlement to service connection for a right shoulder disorder.

3. Entitlement to service connection for a vision disorder.


REPRESENTATION

Veteran represented by:	Sean A. Ravin, Esq.


WITNESS AT HEARINGS ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1954 to June 1958.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in January 2003 and September 2005 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  In December 2008, the Board remanded the case for additional development and in October 2009 denied the claims.  The Veteran appealed this decision to the Court of Appeals for Veterans Claims, and the parties filed a Joint Motion for Remand, which the Court granted in November 2010.

In April 2006 and January 2008, the Veteran testified at personal hearings before a Decision Review Officer, sitting at the RO.  Transcripts of those hearings are associated with the claims file.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he suffered head, shoulder and back injuries during a basic training and back and shoulder injuries from carrying 55-gallon drums of ashes while stationed at Fort Meade in 1955.  He also contends that these injuries were aggravated by a truck accident during Hurricane Diane when he served at Fort Miles, Delaware. 

In view of the Joint Motion, the Board finds that a remand is necessary to allow for further development of the claims.  Specifically, the Board determines that the Veteran should be scheduled for VA examinations to assess the existence and etiology of the claimed disabilities.  In this regard, the Board observes that the Veteran's service treatment records and service personnel records are not available, having been destroyed in the 1973 fire at the St. Louis records repository.  Further, efforts to confirm the truck accident described by the Veteran as having occurred during Hurricane Diana yielded negative results.  Nevertheless, the Veteran is competent to describe the incidents he contends resulted in his claimed injuries to his head (including visual impairment), right shoulder, and back.  Therefore, the Board finds that the Veteran should be afforded VA examinations to assess a possible connection between the in-service injures and events as he describes and any currently diagnosed disorders of his right shoulder, low back, and vision.  38 C.F.R. § 3.159; see also McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Further, the Board observes that the most recent VA treatment record associated with the claims file is dated in June 2009.  The Veteran may have sought, and likely did seek, VA treatment after this date.  The VA treatment records in the claims file are from the Kansas City VA Medical Center (VAMC).  Accordingly, VA treatment records dated from June 2009 onward should be requested from the VAMC in Kansas City.

Accordingly, the case is REMANDED for the following action:

1. Request VA treatment records from the Kansas City VAMC dated from June 2009 to the present.  All requests and responses, positive and negative, should be associated with the claims file.

2. Schedule the Veteran for a VA orthopedic examination in order to ascertain the existence and etiology of his claimed right shoulder and low back disorders.  The claims file should be made available for review, and the examination report should reflect that such review occurred.  Upon a review of the record and examination of the Veteran, the examiner should respond to the following:

a. Is it more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that any right shoulder disorder exhibited by the Veteran currently, i.e., at the time he filed his claim in May 2001 to the present, is related to any disease, incident, or injury in service as described by the Veteran at the examination and in the record?

b. Is it more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that any low back disorder exhibited by the Veteran currently, i.e., at the time he filed his claim in May 2001 to the present, is related to any disease, incident, or injury in service as described by the Veteran at the examination and in the record?
		
A rationale for any opinion advanced should be provided.  The examiner should also state what sources were consulted in forming these opinions.  

3. Schedule the Veteran for a VA ophthalmologic examination in order to ascertain the existence and etiology of his claimed vision disorder.  The claims file should be made available for review, and the examination report should reflect that such review occurred.  Upon a review of the record and examination of the Veteran, the examiner should respond to the following:

Is it more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that any vision disorder exhibited by the Veteran currently, i.e., at the time he filed his claim in May 2005 to the present, is related to any disease, incident, or injury in service as described by the Veteran at the examination and in the record?

A rationale for any opinion advanced should be provided.  The examiner should also state what sources were consulted in forming the opinion.  

4. After completing the above actions and any other development indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's service connection claims should be readjudicated, to include all evidence received since the August 2009 supplemental statements of the case.  The Veteran and his attorney should then be issued another supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).




